              Case 2:16-cr-00094-TLN Document 70 Filed 04/27/21 Page 1 of 3


     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd. Suite 312
 2
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4   davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
     VIRENDRA MAHARAJ
 6

 7
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                  )
                                                )       No. 2:16-CR-0094 TLN
11
                                                )
            Plaintiff,                          )       STIPULATION AND ORDER CONTINUING
12
                                                )       THE STATUS CONFERENCE TO MAY 6,
     v.                                         )       2021, AT 9:30 A.M.
13
                                                )
     VIRENDRA P. MAHARAJ,                       )
14
                                                )
     ROSALIN R. PRASAD,                         )
15
                                                )
            Defendants.                         )
16
                                                )
                                                )
17
                                                )
                                                )
18
                                                )
                                                )
19
                                                )
                                                )
20
                                                )
21

22
                                         STIPULATION
23
            IT IS HEREBY STIPULATED AND AGREED between the defendants, Rosalin
24
     Prasad and Virendra Maharaj, by and through their undersigned defense counsel, and the
25
     United States of America, by and through its counsel, Assistant U.S. Attorney Matthew
26
     Segal, that the status conference presently set for April 29, 2021, should be continued to
27
     May 6, 2021, and that time under the Speedy Trial Act should be excluded from between
28
     those dates.


                                                    1
              Case 2:16-cr-00094-TLN Document 70 Filed 04/27/21 Page 2 of 3



 1          The reason for the continuance is that the parties need time to set a trial date, and on
 2   May 6, 2021, the Court may have proposed dates available. Additionally, defense counsel
 3   for both Mr. Maharaj and Ms. Prasad wish to have further meetings with their clients, and
 4   otherwise continue to need time to prepare for trial. The continuance is necessary to ensure
 5   continuity of counsel. Accordingly, the time between April 29, 2021 and May 6, 2021,
 6   should be excluded from the Speedy Trial calculation pursuant to Title 18, States Code,
 7   Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation. The parties
 8   stipulate that the ends of justice served by granting this continuance outweigh the best
 9   interests of the public and the defendants in a speedy trial. 18 U.S.C. §3161(h)(7)(A). Mr.
10   Segal and Mr. Cozens have authorized Mr. Fischer to sign this pleading for them.
11
     Dated: April 27, 2021
12
                                                               PHILLIP TALBERT
13                                                             Acting U.S. Attorney
14
                                                       by:     /s/ David D. Fischer for
15                                                             MATTHEW SEGAL
                                                               Assistant U.S. Attorney
16
                                                               Attorney for Plaintiff
17

18
     Dated: April 27, 2021                                     /s/ David D. Fischer
19                                                             DAVID D. FISCHER
                                                               Attorney for Defendant
20
                                                               VIRENDRA P. MAHARAJ
21

22   Dated: April 27, 2021                                     /s/ David D. Fischer for
23                                                             PHILIP COZENS
                                                               Attorney for Defendant
24                                                             ROSALIN R. PRASAD
25

26

27

28




                                                   2
             Case 2:16-cr-00094-TLN Document 70 Filed 04/27/21 Page 3 of 3



 1                                    ORDER
 2

 3

 4   IT IS SO FOUND AND ORDERED this 27th day of April, 2021.
 5

 6

 7

 8
                                               Troy L. Nunley
 9
                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           3
